     Case 2:20-cv-00060-JAM-GGH Document 26 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                               No. 2:20-cv-0060 JAM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    RICK HILL, Warden,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 24. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105

19   F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

21   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          In addition, petitioner has requested an extension of time to file a traverse. ECF No. 25.

24   Petitioner’s request will be granted.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Petitioner’s request for appointment of counsel (ECF No. 24) is denied without

27   prejudice to a renewal of the motion at a later stage of the proceedings;

28          2. Petitioner’s request for an extension of time (ECF No. 25) is granted; and
                                                        1
     Case 2:20-cv-00060-JAM-GGH Document 26 Filed 06/16/20 Page 2 of 2

 1          3. Petitioner shall file a traverse within thirty days from the date of this order.
 2   Dated: June 16, 2020
                                                 /s/ Gregory G. Hollows
 3                                       UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
